DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the Sn or Sn-containing alloy is a Sn-containing alloy containing…” This limitation requires Sn to be a Sn-containing alloy, which is contradictory. For purposes of examination, the phrase “the Sn” is ignored.
Claim 8 recites “the Sn or Sn-containing alloy contains…” This limitation purports to add other elements to Sn, which is contradictory. For purposes of examination, the phrase “the Sn” is ignored.
Claims 14-19 depend from claims 7-8 and are indefinite for the same reasons given above.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or, in the alternative, under 35 U.S.C. 103 as being obvious over Date et al. (JP 2002-224881).
Regarding claim 1, Date teaches a Sn-based solder comprising 0.005%-0.05%wt As (¶ 6). Date teaches that As has poor solubility in Sn and has much better solubility in intermetallic compounds, which forms at an interface of the solder (¶ 8). Accordingly, there is an As-enriched layer of the solder exemplified by the interface layer containing intermetallics. The composition of Date overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 2 and 5, Date teaches the Sn-based solder may contain ≤2.0%wt Bi (¶ 6). No Pb or Sb are taught.
Regarding claim 6, given the composition of Date (¶ 6), the calculated value for formula 1 ranges from 50-10,500, and the calculated value for formula 2 is at least 0.01. These ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 7-8, Date teaches the solder contains ≤2.0%wt Cu and ≤5.0%wt Au (¶ 6). This overlaps the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
In the alternative, regarding claims 1-2, 5 and 7-8, Date teaches various exemplary alloys which anticipate the claimed range. For example, No. 1 contains 2.91% Ag, 0.55% Cu and 50 ppm As; No. 7 contains 2.05% Ag, 0.95% Bi and 210 ppm As; No. 9 contains 1.07% Ag, 0.45% Cu, 0.55% Bi and 220 ppm As (see Table 1). No Pb or Sb are taught. Date teaches that As has poor solubility in Sn and has much better solubility in intermetallic compounds, which forms at an interface of the solder (¶ 8). Accordingly, there is an As-enriched layer of the solder exemplified by the interface layer containing intermetallics.
In the alternative, regarding claim 6, the calculated value for formula 1 is 9920 and the calculated value for formula 2 is 0.044 (No. 7 from Table 1). These lie within the claimed ranges.
Claim Rejections - 35 USC § 102
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu (CN 1712175).
Regarding claim 1, Fu teaches a Sn-based solder comprising 0.01%wt (100 ppm) As (p. 1). While Fu does not expressly teach the existence of an As-enriched layer, the present specification states such a layer may be formed by heating the solder at a temperature of 40-200°C (see ¶ 101 of corresponding PGPub). Since Fu also performs a similar heating (see p. 2), one of ordinary skill in the art would expect such an As-enriched layer to be present in the solder of Fu, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 2-5, Fu teaches the solder contains 0.01%wt (100 ppm) Bi, 0.005%wt (50 ppm) Sb and 0.03%wt (30 ppm) Pb (p. 1).
Regarding claim 6, given the composition of Fu (p. 1), the calculated value for formula 1 is 380 and the calculated value for formula 2 is 1.92.
Regarding claim 7, Fu teaches the solder contains 0.015%wt Cu (p. 1).
Regarding claim 8, Fu teaches the solder contains 0.015%wt Cu and 0.003%wt Ni (p. 1).
Claim Rejections - 35 USC § 103
Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (CN 1712175), as applied to claim 1, further in view of Ikeda et al. (JP 2015-020181).
Regarding claims 9-10 and 13-19, the limitations of claim 1 have been addressed above. Fu does not expressly teach the solder in the form of a powder. Ikeda teaches that it is conventional to use a solder paste to perform metal joining in electric and electronic devices (¶ 2). It is known to those skilled in the art that a solder paste contains solder powder and flux (¶ 21). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the solder of Fu to form a solder powder and a solder paste including the solder powder and flux for performing surface mounting of electronic components, thereby forming a solder joint, as taught by Ikeda.
Regarding claims 11-12, Ikeda teaches including 0-1.0% by mass of a metal oxide in the solder in order to improve crack resistance (¶ 11). Ikeda teaches the metal oxide may be zirconium oxide (¶ 77). It would have been obvious at the effective time of .
Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Date et al. (JP 2002-224881), as applied to claim 1, further in view of Ikeda et al. (JP 2015-020181).
Regarding claims 9-10 and 13-19, the limitations of claim 1 have been addressed above. Date does not expressly teach the solder in the form of a powder. Ikeda teaches that it is conventional to use a solder paste to perform metal joining in electric and electronic devices (¶ 2). It is known to those skilled in the art that a solder paste contains solder powder and flux (¶ 21). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the solder of Date to form a solder powder and a solder paste including the solder powder and flux for performing surface mounting of electronic components, thereby forming a solder joint, as taught by Ikeda.
Regarding claims 11-12, Ikeda teaches including 0-1.0% by mass of a metal oxide in the solder in order to improve crack resistance (¶ 11). Ikeda teaches the metal oxide may be zirconium oxide (¶ 77). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to include zirconium oxide in the solder of Date, as taught by Ikeda, to improve crack resistance of the solder joint.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784